BUTZNER, Circuit Judge
(dissenting):
I
I believe that the Director, Office of Workmen’s Compensation Programs, should be recognized as a party to these proceedings. This issue raises a simple question of statutory construction. In 33 U.S.C. § 939(c), Congress authorized the Secretary of Labor to assist claimants and to provide them legal assistance. This statute must be read along with 33 U.S.C. § 921(a), which provides that attorneys appointed by the Secretary shall represent him before the courts of appeals. The Secretary has properly delegated his responsibilities to the Director.
Regulations under the Act establish the Director as a party before the Benefits Review Board. 20 C.F.R. § 801.3(10). His stake in the proceedings arises out of the duty imposed by 33 U.S.C. § 939(c)(1) to assist claimants. Thus, the Director, like any other party before the Board, is aggrieved within the meaning of 33 U.S.C. § 921(c) by an adverse decision of the Board. If he deems the decision erroneous, his statutory duty to assist the claimant includes seeking review. If the decision favors the claimant, the statute authorizes the Director to support the award on review.
In sum, the Act expressly places on the Secretary or his designee, the Director — not upon the courts of appeals — the responsibility of determining when the Director should participate in the review of the Board’s orders. Congress did not condition the Director’s appearance in our court on our granting or withholding permission.
The difference between the Director’s status as a permissive intervenor and as a party is more than a technical nicety. The majority rule, as I see it, will create roadblocks to filing petitions for review and certiorari, and it will provoke extended liti*910gation over whether the Director’s position in a given case satisfies the requirements of Rule 24(b). Other circuits have wisely recognized the Director’s status as a party. See, e. g., Pittston Stevedoring Corp. v. Dellaventura, 544 F.2d 35 (2d Cir. 1976); McCord v. Cephas, 532 F.2d 1377 (D.C.Cir. 1975). I am not persuaded that we should differ from their sound conclusions.
II
I fully agree with Judge Craven that the point of rest theory espoused by the majority of the court is a judicial gloss on the 1972 Amendments of the Longshoremen’s and Harbor Workers’ Compensation Act, which is warranted by neither the Act nor its legislative history. See I. T. O. Corp. v. Benefits Review Board, 529 F.2d 1080, 1089 (4th Cir. 1975) (Craven, J., dissenting). I add only these brief observations. A careful study of the majority opinion filed when this case was heard by a panel, I. T. O. Corp., 529 F.2d at 1081, discloses that the effect of the point of rest theory is to deprive longshoremen of coverage under the Act when they are injured while stuffing or stripping a ship’s containers at a marine terminal. The slight modification of the theory in the majority’s per curiam opinion alleviates some, but not all, of its harsh results. It does so, however, at the expense of adding the factor of lapse of time to the vague concept of place for determining the point of rest. Rational, uniform application of the court’s theory to the myriad circumstances in which injuries occur will be most difficult.
Judge CRAVEN initially voted with the majority to deny the Director standing as a party to these proceedings. On en banc reconsideration, he is now persuaded otherwise, and concurs in Judge BUTZNER’S opinion.